Citation Nr: 1002231	
Decision Date: 01/13/10    Archive Date: 01/22/10	

DOCKET NO.  04-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
and neck injury. 

2.  Entitlement to service connection for bilateral pes 
planus. 

3.  Entitlement to service connection for residuals of a 
right knee injury. 

4.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to May 1973.  
He also had periods of Reserve and/or National Guard service 
on various occasions between 1972 and 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

For reasons which are set forth below, the appeal is once 
again REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

Following remand by the Board in September 2007, the Veteran 
was accorded a comprehensive rating examination by VA in June 
2009.  At that time, it was reported that since discharge 
from service, he had worked in various jobs in construction 
and housekeeping and "is now disabled and on Social Security 
disability."  This is the first mention that the Veteran is 
in receipt of Social Security disability benefits.  When 
there is actual notice to VA that a Veteran is receiving 
disability benefits from Social Security, VA has the duty to 
acquire a copy of the decision granting disability benefits 
and the supporting medical documentation relied upon.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Such records 
are potentially relevant to the Veteran's claim for service 
connection for the disabilities at issue and therefore to 
satisfy VA's duties to assist the Veteran, all such records 
must be obtained and associated with the claims file.  In 
close or uncertain cases, such as the instant one, VA should 
be guided by the principles underlying VA's pro-claimant 
system.  As long as a reasonable possibility exists that 
records in question are relevant to a claim, VA is required 
to assist the Veteran in obtaining the identified records.  
See Golz v. Shinseki, 2009-7039 (Fed. Cir. Jan. 4, 2010).

Accordingly, the case is REMANDED for the following:

1.  VA should request from the Social 
Security Administration the records 
pertinent to the Veteran's award of 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  In the event that 
such records cannot be obtained, complete 
and full verification of this must be 
made clear.

2.  If, while on remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  Thereafter, VA should readjudicate 
the claims for service connection in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received, and the evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.  
Then, the case should be returned to the 
Board for further appellate 
consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



